Per Curiam.
*779The State concedes error as to the sentencing issues that arose in this case. As to the reckless driving conviction in count three, this cause is remanded to the trial court to correct the written sentence to accurately reflect the oral pronouncement of sentence by the trial court. The convictions for counts four and five are vacated.
All other issues are affirmed.
Affirmed in part and reversed and remanded in part .
Ciklin, Conner, JJ., and Roberts, Kathleen, Associate Judge, concur.